DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 04/30/2021.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., November 25 2020, "Reflection Angle-Domain Pseudoextended Least-Squares Reverse Time Migration Using Hybrid Regularization”, (hereinafter Li).
Regarding claim 1, Li teaches a method (see abstract; section “C. Hybrid Regularization”, pages 10675-10682), comprising: 
obtaining, seismic data regarding a geological region of interest (see Algorithm 2: “Input”, see page 10676; Equation 21: dobs, see page 10675); 
obtaining, a property model regarding the geological region of interest (see Equation 21: m(θ), see page 10675); 
determining, an adjoint migration operator based on the property model (see Equation 21: Γ, see page 10675); 
updating, the property model using the seismic data and a conjugate gradient solver in a least-squares reverse time migration to produce a first updated property model, wherein the conjugate gradient solver is based on the adjoint migration operator (see Equation 21, see page 10675; Algorithm 2: steps 7, 8 and 4, see page 10676); 
updating, the first updated property model using a threshold shrinkage function to produce a second updated property model (Equation 21, see page 10675; Algorithm 2: step 4 (application of Tλα(i), see page 10676), wherein the threshold shrinkage function comprises a sign function and a maximum function that are applied to the first updated property model (Algorithm 2: bottom definition of Tδ), see page 10676); and 
generating, a seismic image of the geological region of interest using the second updated property model (Figs. 17, 18, see page 10681).
However, Li do not expressly or explicitly teaches that the steps are being executed by a computer processor. 
Examiner contends that it is well known in the art use of a computer processor to execute algorithms and that the use of a computer processor to execute method steps is a well understood routine and conventional activity.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Li with a computer processor to execute the algorithm/method steps in order to reduce the time complex operations may take to execute. 
Regarding claim 2, Li further teach that the property model is updated iteratively until an objective function corresponding to a difference between predicted data and acquired data converges to a predetermined criterion (see page 10676, algorithm 2; eq. 21, 22).

Regarding claim 3, Li further teach that the conjugate gradient solver determines a residual value based on an output of the threshold shrinkage function, and wherein the first updated property model is updated based on the residual value (see section A; see page 10676, algorithm 2; eq. 21, 22).

Regarding Claim 4, Li further teaches that the threshold shrinkage function is based on an L1 norm constraint (see section A; see page 10676, algorithm 2; eq. 21, 22).

Regarding claim 5, Li further teaches that the adjoint migration operator is symmetric with a forward migration operator, and wherein the adjoint migration operator is based on a Born approximation for acoustic waves (see section A; see page 10676, algorithm 2; eq. 21, 22).

Regarding claim 6, Li further teaches that the adjoint migration operator generates a plurality of adjoint wavefields based on the seismic data, and wherein the forward migration operator generates a plurality of forward wavefields based on the seismic data (see section A, B; see page 10676, algorithm 2; eq. 21, 22).

Regarding claim 7, Li further teaches determining a presence of hydrocarbons in the geological region of interest using the seismic image (see Introduction: “geophysical exploration).
However, Li do not expressly or explicitly teaches that the steps are being executed by a computer processor. 
Examiner contends that it is well known in the art use of a computer processor to execute algorithms and that the use of a computer processor to execute method steps is a well understood routine and conventional activity.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Li with a computer processor to execute the algorithm/method steps in order to reduce the time complex operations may take to execute. 

Regarding claim 8, Li further teaches obtaining a velocity model regarding the geological region of interest, wherein the property model is a reflection model, and wherein the property model is updated using the velocity model (see Algorithm 2: “migration velocity”; Fig. 16; Abstract: “inverting the angle-dependent reflectivity”).

Regarding claim 9, Li further teach acquiring, using a seismic surveying system, the seismic data regarding the geological region of interest and generating the velocity model using the seismic data and a seismic inversion operation (see Algorithm 2: “migration velocity”; Fig. 16; Abstract: “inverting the angle-dependent reflectivity”).

Regarding claim 10 and 18, Li teaches a system of claim 10, and non-transitory computer readable medium of claim 18 comprising: 
a seismic surveying system comprising a seismic source and a plurality of seismic receivers (see Introduction: “receiver-side wavefields” ; III Method , where receivers are regularly sampled); and 
obtaining, seismic data regarding a geological region of interest (see Algorithm 2: “Input”, see page 10676; Equation 21: dobs, see page 10675); 
obtaining, a property model regarding the geological region of interest (see Equation 21: m(θ), see page 10675); 
determining, an adjoint migration operator based on the property model (see Equation 21: Γ, see page 10675); 
updating, the property model using the seismic data and a conjugate gradient solver in a least-squares reverse time migration to produce a first updated property model, wherein the conjugate gradient solver is based on the adjoint migration operator (see Equation 21, see page 10675; Algorithm 2: steps 7, 8 and 4, see page 10676); 
updating, the first updated property model using a threshold shrinkage function to produce a second updated property model (Equation 21, see page 10675; Algorithm 2: step 4 (application of Tλα(i), see page 10676), wherein the threshold shrinkage function comprises a sign function and a maximum function that are applied to the first updated property model (Algorithm 2: bottom definition of Tδ), see page 10676); and 
generating, a seismic image of the geological region of interest using the second updated property model (Figs. 17, 18, see page 10681).
However, Li do not explicitly teach a seismic interpreter comprising a computer processor, wherein the seismic interpreter is coupled to the seismic surveying system, the seismic interpreter executing the method steps.
Examiner contends that it is well known in the art use of non-transitory computer readable medium embodied on a computer processor coupled to seismic surveying systems to execute algorithms and that the use of a computer processor to execute method steps is a well understood routine and conventional activity.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Li with a seismic interpreter comprising a non-transitory computer readable medium embodied on a computer processor, wherein the seismic interpreter is coupled to the seismic surveying system to execute the algorithm/method steps in order to reduce the time complex operations may take to execute. 

Regarding claim 11, Li further teach that the property model is updated iteratively until an objective function corresponding to a difference between predicted data and acquired data converges to a predetermined criterion (see page 10676, algorithm 2; eq. 21, 22).

Regarding claim 12 and 19, Li further teach that the conjugate gradient solver determines a residual value based on an output of the threshold shrinkage function, and wherein the first updated property model is updated based on the residual value (see section A; see page 10676, algorithm 2; eq. 21, 22).

Regarding Claim 13 and 20, Li further teaches that the threshold shrinkage function is based on an L1 norm constraint (see section A; see page 10676, algorithm 2; eq. 21, 22).

Regarding claim 14, Li further teaches that the adjoint migration operator is symmetric with a forward migration operator, and wherein the adjoint migration operator is based on a Born approximation for acoustic waves (see section A; see page 10676, algorithm 2; eq. 21, 22).

Regarding claim 15, Li further teaches that the adjoint migration operator generates a plurality of adjoint wavefields based on the seismic data, and wherein the forward migration operator generates a plurality of forward wavefields based on the seismic data (see section A, B; see page 10676, algorithm 2; eq. 21, 22).

Regarding claim 16, Li further teaches determining a presence of hydrocarbons in the geological region of interest using the seismic image (see Introduction: “geophysical exploration).
However, Li do not expressly or explicitly teaches that the steps are being executed by a computer processor. 
Examiner contends that it is well known in the art use of a computer processor to execute algorithms and that the use of a computer processor to execute method steps is a well understood routine and conventional activity.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide the system of Li with a computer processor to execute the algorithm/method steps in order to reduce the time complex operations may take to execute.16. The system of claim 10, wherein the seismic interpreter further comprises functionality for: determining a presence of hydrocarbons in the geological region of interest using the seismic image.

Regarding claim 17, Li further teaches obtaining a velocity model regarding the geological region of interest, wherein the property model is a reflection model, and wherein the property model is updated using the velocity model (see Algorithm 2: “migration velocity”; Fig. 16; Abstract: “inverting the angle-dependent reflectivity”).

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2857